     Case 3:11-cv-01256-JAH-AGS Document 204 Filed 06/16/20 PageID.5547 Page 1 of 1



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     TREVOR REYNOLDS, et al.,                           Case No.: 11cv1256-JAH (AGS)
12                                      Plaintiffs,
                                                          ORDER GRANTING MOTION TO
13     v.                                                 REPLACE DECEASED GUARDIAN
                                                          AD LITEM
14
15     COUNTY OF SAN DIEGO, et al.,
16                                   Defendants.
17
18          Pending before the Court is Plaintiff Trevor Reynolds, et al’s (“Plaintiffs”) motion
19    to replace deceased Guardian Ad Litem. See Doc. No. 203. Upon review of Plaintiffs’
20    motion and good cause appearing, Plaintiffs’ motion is GRANTED. Accordingly, IT IS
21    HEREBY ORDERED that Robert Powell, Esq., be appointed Guardian Ad Litem for
22    minors H.R. and R.R., to continue to prosecute the action on their behalf.
23          IT IS SO ORDERED.
24
25
26    DATED: June 16, 2020                            _____________________________
                                                      Hon. John A. Houston
27                                                    United States District Judge
28

                                                      1
                                                                                   11cv1256-JAH (AGS)
